DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner notes the response after final filed 06 MAY 2022.  The response has been entered.  No claims have been amended in the most recent response. 

Response to Arguments
Examiner notes that Applicant’s arguments are generally commensurate in scope with the arguments presented in the previous Remarks filed 21 JAN 2022, the primary difference being that Lu ‘766 is applied to more claims than in the preceding Office Action.  Examiner’s remarks in the previous Office Action apply mutatis mutandis to the arguments presented 06 MAY 2022.
Applicant's arguments filed 06 MAY 2022 have been fully considered but they are not persuasive.
Applicant argues that Claims 1, 18, and 20 overcome the prior art in the absence of an express teaching of at least 18 at% boron in the deposited film. Examiner acknowledges the lack of an express teaching in WO ‘143, Todd ‘084, and Tanaka ‘741 of a boron concentration greater than 15 at%.  For this reason, Lu ‘766 was cited for the teaching that controlling the boron concentration of a deposited film allows for control of the dielectric constant of the film; this control is desirable in the films of WO ‘143 as evidenced by Tanaka ‘741.  Therefore, control of the boron concentration to any particularly desired value is obvious and desirable in view of the combination of references disclosed above.
Applicant argues that Claims 1, 18, and 20 overcome the prior art in the absence of an express teaching of the two discretely claimed gas flows. Examiner acknowledges the lack of an express teaching but notes the precedent that, in the absence of evidence to the contrary, the order of mixing precursors is prima facie obvious.
Applicant argues that Claims 1, 18, and 20 overcome the prior art in the absence of an express teaching of supplying diborane in hydrogen in the claimed percentage ranges. Examiner notes that WO '143 PG 0127 discloses 5% diborane in 95% argon and expressly teaches that argon and hydrogen are considered as suitable alternative materials; therefore, 5% diborane in 95% hydrogen is prima facie obvious. Applicant's related argument that argon is an inert gas while hydrogen is a reducing gas is noted, but Examiner again notes the direct teaching that the gases are considered substitutes for each other in WO '143.
Applicant argues that Claim 19 (and by extension Claim 2, which is not separately argued) overcomes the prior art in the absence of an express teaching of at least 20 at% boron in the deposited film. Examiner acknowledges the lack of an express teaching but maintains the increased boron concentration would have been rendered obvious and desirable by the teachings of Tanaka '741 and Lu ‘766 as discussed above.
Applicant argues that Claim 19 overcomes the prior art in the absence of an express teaching of the claimed leakage current. Examiner acknowledges the lack of an express teaching but maintains the selection of a particularly desired leakage current would have been rendered obvious and desirable by the teachings of Tanaka '741 as discussed above.
Applicant argues that Claim 6 overcomes the prior art in the absence of an express teaching of the claimed material composition deposited. Examiner acknowledges the lack of an express teaching, but maintains that the selection of a particular boron concentration is obvious in view of Tanaka '741 and Lu ‘766 as discussed above. Once the particular material is obtained with concentrations commensurate with Claims 1 and 6 (noting that the only constrained material concentration is boron outside of requiring silicon and nitrogen generally), materials having a composition commensurate with the claims are presumed to have the properties commensurate with the claims under in re Spada.
Applicant does not specifically address any other claim not recited above.  Examiner notes that at the present time, no independent claim is held to be allowable; therefore no dependent claim can be held allowable on that basis. In the absence of arguments to a particular dependent claim which show how the claim is distinguished over the prior art, Examiner maintains the propriety of rejections to said dependent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712             

/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712